Cassoday, C. J.
The.statute provides that “for good cause shown and upon such notice” as is therein prescribed, “and not later than sixty days after the expiration of the time” originally fixed for the presentation of claims, “such time may be extended” by the county court, “but not beyond two years from the date of the letters” of administration. Sec. 3840, Stats. 1898. Here the original time fixed for the presentation of claims was December 28, 1905, and the order extending such time was made less than sixty days thereafter. There is no claim that the petition was insufficient to *120bring tbe case witbin the statute. It is conceded that if the facts therein alleged had been established by proofs, independently of the petition itself, then good cause would have been shown, within the meaning of the statute. The claim seems to be that such order to show cause based upon such verified petition was at most a mere notice of what the claimant proposed to prove upon the hearing. Counsel contend that, as the allegations of the petition were not substantiated by proof, there was nothing before the county court on which its order extending the time could be based. The statute mates no such requirement. The petition was verified, and so, of course, the facts therein alleged were supported by the oath of the petitioner. It was certainly competent for the administrator to admit the facts so alleged by demurrer or otherwise. In so far as the administrator failed to controvert such facts they were left supported by the oath of the petitioner. The evasive answer made did not wholly destroy the probative force of the verified petition. It certainly left the matter for the determination of the county court. Such determination was, to a certain extent, a matter addressed to the sound discretion of that court. Such has been the ruling-under a similar statute in other jurisdictions. In re Mills, 34 Minn. 296, 25 N. W. 631; State ex rel. Security T. Co. v. Probate Court, 67 Minn. 51, 69 N. W. 609, 908; Walker v. Lyman’s Adm’r, 6 Pick. 458. We perceive no abuse of discretion in the case at bar.
By the Court. — The order and judgment of the circuit court is affirmed.